Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 17, 2021 has been entered. Claims 2, 9, and 16 are canceled, and claims 1, 3-8, 10-15, and 17-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 17, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiley et al. (US 20140276048 A1, published September 18, 2014) in view of Toth et al. (US 20190254565 A1, published August 22, 2019 with a priority date of November 7, 2011), Stein et al. (US 9358136 B2, published June 7, 2016), and Freeman et al. (US 20160367186 A1, published December 22, 2016), hereinafter referred to as Kiley, Toth, Stein, and Freeman. 
Regarding claim 1, Kiley teaches a system for monitoring respiration behavior of a wearer (Fig. 2; see pg. 1, col. 2, para. 0015 — “...apparatus for continuously monitoring a patient for the development of a pneumothorax.”), comprising: 
a wireless sensor comprising a first ultrasound transducer and a second ultrasound transducer (Fig. 4, ultrasound patch 50 as a wireless sensor, transducer(s) 80 as a first ultrasound transducer, and receiver 80 as a second ultrasound transducer; see pg. 1, col. 2, para 0017 – “The A-mode sensor comprises at least one transducer that generates an ultrasound signal and a receiver that receives the echoes from that signal as it goes through the anatomical structures that are beneath the transducer(s).”), 
the wireless sensor configured to output respiratory behavior data of  the wearer (see pg. 1, col. 2, para. 0015 — “...the patch comprises an ultrasound sensor, and a processing system that is configured to continuously receive and analyze signals from 
a receiving monitor, the receiving monitor configured to wirelessly receive the respiratory behavior data from the wireless sensor and to determine respiratory behavior of the wearer (Fig. 3; see pg. 3, col. 1, para. 0040 — “...the ultrasound patch 50 includes wireless media 75 for communicating with the processing system 70...”; see pg. 2, col. 2, para. 0031 — “...analyze the ultrasound return signals to identify return ultrasound signals indicative of pneumothorax...”; see pg. 2, col. 2, para. 0024 — “The processing system comprises an alarm device for communicating to a user a signal that indicates that pneumothorax was detected and/or progressing.”), 
wherein the wireless sensor is further configured to be surface mounted on a torso of the wearer (Fig. 3, wireless ultrasound patch 60 attached to the chest of the patient), 
the wireless sensor is further configured to generate an ultrasound signal (Fig. 3; pg. 3, col. 1, para. 0041 - “The signals generated by the ultrasound sensor 60 will be representative of the ultrasound that travels through the skin...”), and 
the wireless sensor does not completely encircle the torso of the wearer (see Fig. 3, ultrasound patch 50 does not completely encircle the torso of the patient).
Kiley does not explicitly teach:
wherein the receiving monitor is configured to convert linear strain data embedded in the output respiratory behavior data to lung volume change by determining the change in ultrasound pressure as a function of the distance between the first ultrasound transducer and the second ultrasound transducer, and 
wherein the distance between the first ultrasound transducer and the second ultrasound transducer corresponds to a circumference of the torso of the wearer.
Whereas, Toth, in the same field of endeavor, teaches wherein the receiving monitor is configured to convert linear strain data embedded in the output respiratory behavior data to lung volume change (see pg. 13, col. 1, para. 0191 – “The bands may include soft, elastic, strain indicating films so as to operably measure the circumference of the chest and/or abdomen of the subject in real-time. In aspects, circumference changes of the chest and abdomen may be combined to determine the changes in the lung volume of the subject during breathing.” So the strain data is used to measure a circumference of the torso to determine lung volume change). 
Whereas, Stein, in the same field of endeavor, teaches determining the change in ultrasound pressure as a function of the distance between the first ultrasound transducer and the second ultrasound transducer (see col. 9, lines 51-58 – “Under compression, transducers 405 and 406 will also be move closer together. The change in distance affects the transit time 407 of energy waves 402 transmitted and received between transducers 405 and 406. The propagation tuned oscillator 404 in response to these physical changes will detect each energy wave Sooner (e.g. shorter transit time) and initiate the propagation of new energy waves associated with the shorter transit time.” So the change in ultrasound pressure (which is equated to a compressive force/pressure) depends on the distance between two transducers). 
Whereas, Freeman, in the same field of endeavor, teaches wherein the distance between the first ultrasound transducer and the second ultrasound transducer corresponds to a circumference of the torso of the wearer (Fig. 25; see pg. 13, col. 1, para. 0149 – “...there is shown an embodiment of the device in which the one or more remote probes are connected to each other by strings, forming a net 49 which can be applied to the patient’s skin quickly and effectively...Preferably, the stretch material would provide a measurement of the distance either to be read on the material or by relaying information relative to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kiley, by having the system: 
convert linear strain data embedded in the output respiratory behavior data to lung volume change, as disclosed in Toth, 
determine the change in ultrasound pressure as a function of the distance between the first ultrasound transducer and the second ultrasound transducer, as disclosed in Stein, AND 
have the distance between the first ultrasound transducer and the second ultrasound transducer corresponds to a circumference of the torso of the wearer, as disclosed in Freeman. 
One of ordinary skill in the art would have been motivated to make this modification in order: 
to monitor the volume of air exchanged with the lungs in real time, as taught in Toth (see pg. 13, col. 1, para. 0190), 
to enable a conversion of changes in parameters of interest into electrical signals, as taught in Stein (see col. 10, lines 39-49), AND
to standardize the relative positions of electrodes to one another to lessen the effects of operator dependent error, as disclosed in Freeman (see pg. 13, col. 1, para. 0149). 
Regarding claim 8, Kiley teaches a system for monitoring respiration behavior of a wearer (Fig. 2; see pg. 1, col. 2, para. 0015 — “...apparatus for continuously monitoring a patient for the development of a pneumothorax.”), comprising: 
a wearable sensor comprising a first ultrasound transducer and a second ultrasound transducer (Fig. 4, ultrasound patch 50 as a wireless sensor, transducer(s) 80 as a first ultrasound transducer, and receiver 80 as a second ultrasound transducer; see pg. 1, col. 2, para 0017 – “The A-mode sensor comprises at least one transducer that generates an ultrasound signal and a receiver that receives the echoes from that signal as it goes through the anatomical structures that are beneath the transducer(s).”), 
the wearable sensor configured to output respiratory behavior data of  the wearer (see pg. 1, col. 2, para. 0015 — “...the patch comprises an ultrasound sensor, and a processing system that is configured to continuously receive and analyze signals from the ultrasound sensor(s) and, when necessary, provide a signal regarding the presence of pneumothorax.”); and 
a receiving monitor, the receiving monitor configured to receive the respiratory behavior data from the wearable sensor and to determine respiratory behavior of the wearer (Fig. 3; see pg. 3, col. 1, para. 0040 — “...the ultrasound patch 50 includes wireless media 75 for communicating with the processing system 70...”; see pg. 2, col. 2, para. 0031 — “...analyze the ultrasound return signals to identify return ultrasound signals indicative of pneumothorax...”; see pg. 2, col. 2, para. 0024 — “The processing system comprises an alarm device for communicating to a user a signal that indicates that pneumothorax was detected and/or progressing.”), 
wherein the wearable sensor is further configured to be surface mounted on a torso of the wearer (Fig. 3, wireless ultrasound patch 60 attached to the chest of the patient), 
the wireless sensor is further configured to generate an ultrasound signal (Fig. 3; pg. 3, col. 1, para. 0041 - “The signals generated by the ultrasound sensor 60 will be representative of the ultrasound that travels through the skin...”), and 
the wireless sensor does not completely encircle the torso of the wearer (see Fig. 3, ultrasound patch 50 does not completely encircle the torso of the patient).
Kiley does not explicitly teach:
wherein the receiving monitor is configured to convert linear strain data embedded in the output respiratory behavior data to lung volume change by determining the change in ultrasound pressure as a function of the distance between the first ultrasound transducer and the second ultrasound transducer, and 
wherein the distance between the first ultrasound transducer and the second ultrasound transducer corresponds to a circumference of the torso of the wearer.
Whereas, Toth, in the same field of endeavor, teaches wherein the receiving monitor is configured to convert linear strain data embedded in the output respiratory behavior data to lung volume change (see pg. 13, col. 1, para. 0191 – “The bands may include soft, elastic, strain indicating films so as to operably measure the circumference of the chest and/or abdomen of the subject in real-time. In aspects, circumference changes of the chest and abdomen may be combined to determine the changes in the lung volume of the subject during breathing.” So the strain data is used to measure a circumference of the torso to determine lung volume change). 
Whereas, Stein, in the same field of endeavor, teaches determining the change in ultrasound pressure as a function of the distance between the first ultrasound transducer and the second ultrasound transducer (see col. 9, lines 51-58 – “Under compression, transducers 405 and 406 will also be move closer together. The change in distance affects the transit time 407 of energy waves 402 transmitted and received between transducers 405 and 406. The propagation tuned oscillator 404 in response to these 
Whereas, Freeman, in the same field of endeavor, teaches wherein the distance between the first ultrasound transducer and the second ultrasound transducer corresponds to a circumference of the torso of the wearer (Fig. 25; see pg. 13, col. 1, para. 0149 – “...there is shown an embodiment of the device in which the one or more remote probes are connected to each other by strings, forming a net 49 which can be applied to the patient’s skin quickly and effectively...Preferably, the stretch material would provide a measurement of the distance either to be read on the material or by relaying information relative to stretch to the device. Preferably, the strings would have attached displacement sensors such as linear displacement transducers or strain gauges functionally connected to the programmable element to relay information about the length each string of the net is stretched.” so a string connecting the probes (equated to transducers) on the patient’s skin is equated to the distance between transducers corresponding to a circumference of the torso of the wearer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kiley, by having the system: 
convert linear strain data embedded in the output respiratory behavior data to lung volume change, as disclosed in Toth, 
determine the change in ultrasound pressure as a function of the distance between the first ultrasound transducer and the second ultrasound transducer, as disclosed in Stein, AND 
have the distance between the first ultrasound transducer and the second ultrasound transducer corresponds to a circumference of the torso of the wearer, as disclosed in Freeman. 

to monitor the volume of air exchanged with the lungs in real time, as taught in Toth (see pg. 13, col. 1, para. 0190), 
to enable a conversion of changes in parameters of interest into electrical signals, as taught in Stein (see col. 10, lines 39-49), AND
to standardize the relative positions of electrodes to one another to lessen the effects of operator dependent error, as disclosed in Freeman (see pg. 13, col. 1, para. 0149). 
Regarding claim 15, Kiley teaches a system for monitoring respiration behavior of a wearer, comprising: 
a wireless sensor comprising a plurality of ultrasound transducers (Fig. 4, ultrasound patch 50 as a wireless sensor, transducer(s) 80 and receiver 80 as a plurality of ultrasound transducers; see pg. 1, col. 2, para 0017 – “The A-mode sensor comprises at least one transducer that generates an ultrasound signal and a receiver that receives the echoes from that signal as it goes through the anatomical structures that are beneath the transducer(s).”), 
the wireless sensor configured to output respiratory behavior data of [[a]] the wearer (see pg. 1, col. 2, para. 0015 — “...the patch comprises an ultrasound sensor, and a processing system that is configured to continuously receive and analyze signals from the ultrasound sensor(s) and, when necessary, provide a signal regarding the presence of pneumothorax.”); and 
a receiving monitor, the receiving monitor configured to wirelessly receive the respiratory behavior data from the wireless sensor and to determine respiratory behavior of the wearer (Fig. 3; see pg. 3, col. 1, para. 0040 — “...the ultrasound patch 50 includes wireless media 75 for communicating with the processing system 70...”; see pg. 2, col. 2, para. 0031 — “...analyze the ultrasound return signals to identify return ultrasound signals indicative of 
wherein the wireless sensor is further configured to be surface mounted on a torso of the wearer (Fig. 3, wireless ultrasound patch 60 attached to the chest of the patient).
Kiley does not explicitly teach:
wherein the ultrasound transducers are spaced a variable distance apart from each other, the distance changing during lung volume change of the wearer; and Attorney Docket No.: M19-176L-US1-f/T801 Application No.: 16/783,579 Page 6 of 21 
wherein the receiving monitor is configured to convert linear strain data embedded in the output respiratory behavior data to lung volume change by determining the change in ultrasound pressure as a function of the distance between the ultrasound transducers, and wherein the distance between the ultrasound transducers corresponds to a circumference of the torso of the wearer.  
Whereas, Toth, in the same field of endeavor, teaches wherein the receiving monitor is configured to convert linear strain data embedded in the output respiratory behavior data to lung volume change (see pg. 13, col. 1, para. 0191 – “The bands may include soft, elastic, strain indicating films so as to operably measure the circumference of the chest and/or abdomen of the subject in real-time. In aspects, circumference changes of the chest and abdomen may be combined to determine the changes in the lung volume of the subject during breathing.” So the strain data is used to measure a circumference of the torso to determine lung volume change). 
Whereas, Stein, in the same field of endeavor, teaches determining the change in ultrasound pressure as a function of the distance between the ultrasound transducers (see col. 9, lines 51-58 – “Under compression, transducers 405 and 406 will also be move closer together. The change in distance affects 
Whereas, Freeman, in the same field of endeavor, teaches wherein the transducers are spaced a variable distance apart from each other, the distance changing during lung volume change of the wearer, and wherein the distance between the ultrasound transducers corresponds to a circumference of the torso of the wearer (Fig. 25; see pg. 13, col. 1, para. 0149 – “...there is shown an embodiment of the device in which the one or more remote probes are connected to each other by strings, forming a net 49 which can be applied to the patient’s skin quickly and effectively...Preferably, the stretch material would provide a measurement of the distance either to be read on the material or by relaying information relative to stretch to the device. Preferably, the strings would have attached displacement sensors such as linear displacement transducers or strain gauges functionally connected to the programmable element to relay information about the length each string of the net is stretched.” so a string connecting the probes (equated to transducers) on the patient’s skin is equated to the distance between transducers corresponding to a circumference of the torso of the wearer, which can correspond to a change in lung volume of the patient).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kiley, by having the system: 
convert linear strain data embedded in the output respiratory behavior data to lung volume change, as disclosed in Toth, 
determine the change in ultrasound pressure as a function of the distance between the ultrasound transducers, as disclosed in Stein, AND 
have the distance between the ultrasound transducers corresponds to a circumference of the torso of the wearer, as disclosed in Freeman. 
One of ordinary skill in the art would have been motivated to make this modification in order: 
to monitor the volume of air exchanged with the lungs in real time, as taught in Toth (see pg. 13, col. 1, para. 0190), 
to enable a conversion of changes in parameters of interest into electrical signals, as taught in Stein (see col. 10, lines 39-49), AND
to standardize the relative positions of electrodes to one another to lessen the effects of operator dependent error, as disclosed in Freeman (see pg. 13, col. 1, para. 0149).
Furthermore, regarding claims 3, 10, and 17, Kiley further teaches wherein the wireless sensor is further configured to generate an ultrasound signal by applying a pulse stimulatory signal on a piezo-material (see pg. 2, col. 1, para. 0019 — “A transducer of the A-mode ultrasound sensor converts electrical energy to mechanical energy to produce ultrasound waves as well as vice versa to convert mechanical energy (reflected sound waves) to electrical energy. A transducer comprises a piezoelectric material, which can be natural or synthetic.”).
Furthermore, regarding claims 7 and 14, Toth further teaches wherein the receiving monitor is configured to determine respiratory flow rate of the wearer using the received respiratory behavior data (see pg. 13, col. 1, para. 0191 – “Respiratory air flow rates may be determined from the time derivative of the lung volume measurements.”). 
The motivation for claims 7 and 14 was shown previously in claim 1 and 10, respectively.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiley in view of Toth, Stein, and Freeman, as applied to claim 3, 10, and 17 above, respectively, and in further view of Stasz et al. (US 20080275356 A1, published November 6, 2008), hereinafter referred to as Stasz. 
Regarding claims 4, 11, and 18 Kiley in view of Toth, Stein, and Freeman teaches all of elements as disclosed in claim 3, 10, and 17 above, respectively.
Kiley in view of Toth, Stein, and Freeman does not explicitly teach wherein the piezo-material is Polyvinylidene Difluoride (PVDF) film and the ultrasound signal is modulated by a respiratory signal and received by a PVDF receiver of the wireless sensor. 
Whereas, Stasz, in the same field of endeavor, teaches wherein the piezo-material is Polyvinylidene Difluoride (PVDF) film and the ultrasound signal is modulated by a respiratory signal and received by a PVDF receiver of the wireless sensor (see Abstract — “Signals are generated when the PVDF film on the belt member is stressed due to stretching as a user breathes in and out. The generated signals can thereafter be used in diagnosis and analysis.” Where the modulated signal is the signal generated when the PVDF film is stressed due to stretching as the user breathes in an out; see pg. 1, col. 1, para. 0005 — “Some of these devices used film transducers such as polyvinylidene fluoride (PVDF) as a sensing element.” which is the same as polyvinylidene difluoride). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kiley in view of Toth, Stein, and Freeman, by having the piezo-material be a PVDF film, as disclosed in Stasz. One of ordinary skill in the art would have been motivated to make this modification in order to easily detect forces exerted due to stress experienced by the PVDF film, and diagnose and analyze the respiratory patterns of the user, as taught in Stasz (see pg. 2, col. 1, para. 0016, 0021).

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiley in view of Toth, Stein, and Freeman, as applied to claim 1, 8, and 15 above, respectively, and in further view of Tran et al. (US 20100324378 A1, published December 23, 2010), hereinafter referred to as Tran.
Regarding claims 5, 12, and 19, Kiley in view of Toth, Stein, and Freeman teaches all of the elements disclosed in claims 1, 8, and 15 above, respectively, AND
Kiley further teaches wherein the first ultrasound transducer is configured as an emitter and the second ultrasound transducer is configured as a receiver (Fig. 4, transducer(s) (emitters) 80 as a first ultrasound transducer, and receiver 80 as a second ultrasound transducer).
Kiley in view of Toth, Stein, and Freeman does not explicitly teach the first ultrasound transducer further configured to modulate a respiratory signal onto an ultrasound signal and create a modulated signal. 
Whereas, Tran, in the same field of endeavor, teaches the first ultrasound transducer further configured to modulate a respiratory signal onto an ultrasound signal and create a modulated signal (Fig. 2-3 and 5; see pg. 4, col. 2, para. 0056 — “The sensor data obtained by the physiologic sensor 58 and transmitted via the ultrasound signal 46, 52 may be encoded via...suitable modulation technique used in telemetry protocols. In on-off keying, for example, digitized sensor data is transmitted acoustically within a modulated carrier ultrasound signal 46, 52.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kiley in view of Toth, Stein, and Freeman, by having the transmitter modulate a respiratory signal onto an ultrasound signal and create a modulate signal to be sent to the receiver and determine the respiratory flow rate data, as disclosed in Tran. One of ordinary skill in the art would have been motivated to make this modification in order to determine and analyze the end diastolic pressure occurring at the end expiration, and provide useful clinical information to the user, as taught in Tran (see pg. 5, col. 2, para. 0068, 0070).

The motivation for claims 6, 13, and 20 was shown previously in claim 5, 12, and 19, respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Derchak et al. (US 20170209094 A1, published July 27, 2017) discloses a physiological monitoring system that includes generating and transmitting a signal representative of a change in the distance between the first and second magnetometers when the monitoring garment is worn by the subject. 
Maharbiz et al. (US 10576305 B2, published March 3, 2020 with a priority date of September 25, 2018) discloses an implantable device that uses bulk piezoelectric transducer materials including polyvinylidene (di)fluoride (PVDF). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C./Examiner, Art Unit 3793                      

/JONATHAN CWERN/Primary Examiner, Art Unit 3793